An unpublis  order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME CDUHT
es
Harm

in: 19475 

IN THE SUPREME COURT OF THE STATE OF NEVADA

DONALD FRANCIS FISHER, No, 67181
Appellant,

vs. FlLED

THE STATE OF NEVADA, . r ,

__~___ Reegondent. ﬂ]LG 2015
u- ‘  AS“?  H
ORDER DISMISSING APPEAL I,    f 

I am CLERK

This is an appeal from a judgment of conviction. Third
Judicial District Court, Lyon County; William Rogers, J edge.

Appellant’s counsel has ﬁled a notice of voluntary withclrawal
of this appeal. Counsel advises thie court that he has informed appellant
of the legal ceneequencee of veluntarily withdrawing this appeal, including
that appellant cannot hereafter seek t0 reinstate this appeal, and that any
issues that were or could have been brought in this appeal are forever
waived. Having been so informed, appellant ceneente to a voluntary
dismissal of this appeal. Cause appearing, we

ORDER this ,1  DISMISSED.

      
   

Parraguirre

2/4,.

Deuéiééwma

 

 

"l .
_.i(/ﬁw J.
Cherry ~

ea: Hon. William Rogers, District Judge
Anne W. Leughlin
Attorney General/Carson City
Lynn County District Attorney
Third District Ceurt Clerk

Donald Francis Fisher